Citation Nr: 1019255	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to January 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2010, the Veteran testified at a travel Board 
hearing.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration of the 
evidence.


FINDING OF FACT

The preponderance of the evidence is against finding that a 
respiratory disorder is etiologically related to active 
military service.


CONCLUSION OF LAW

A respiratory disorder was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.   There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO did not provide the Veteran with notice of 
how disability ratings and effective dates are determined, 
but that omission was not prejudicial because the 
preponderance of the evidence is against the claim. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording a VA examination. 
The Veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.  38 C.F.R. 
§ 3.159(c).

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Through hearing testimony and written statements, the Veteran 
contends that he is entitled to service connection for a 
respiratory disorder as a result of his exposure to chemicals 
during the course of his military duties as a fire fighter, 
particularly while stationed on Guam.  He stated that 
chemicals were routinely dumped into a pit fire area and lit 
to simulate an aircraft crash.  He reports that he inhaled 
the vapors from chlorobromomethane which was used to fight 
the fires.

The Veteran's DD-Form 214 shows that he served as a fire 
protection supervisor for eight years and eight months.   

In support of his claim, the appellant submitted materials 
obtained from the internet noting the human health effects of 
chlorobromomethane, a Mayo Clinic article on occupational 
asthma and a National Priorities List Site Narrative from the 
Environmental Protection Agency for Anderson Air Force Base, 
in Guam.  

The Veteran's service treatment records do not show any 
complaints, symptoms or findings related to a chronic 
respiratory disorder.  Chest x-rays conducted in January 1968 
and June 1978 were negative.  In November 1982, the appellant 
reported a history of shortness of breath at his retirement 
physical.  Physical examination revealed clinically normal 
lungs, normal pulmonary function test findings, and a normal 
chest x-ray.  
  
Post-service the Veteran was seen for a VA compensation 
examination in May 1983.  That study revealed clinically 
normal lungs, and a chest x-ray showed no active disease.  

Private medical treatment reports indicate that the Veteran 
has been diagnosed as having mild chronic obstructive 
pulmonary disease in 2000 and as having asthma since 2003.

In an April 2006 letter, S. Al-Farra, M.D., reported that the 
Veteran was diagnosed with chronic obstructive pulmonary 
disease.  It was noted that the Veteran had inquired about 
whether chemical exposure during service could have had an 
impact on his underlying disease and Dr. Al-Farra explained 
to him that this could not be ruled out and may be a 
contributing factor.

In a statement received in May 2007, the Veteran's friend 
reported that the Veteran was exposed to various contaminants 
during his active duty service as a firefighter.

In a June 2007 letter a fellow airman described the Veteran's 
participation in fire fighting duties, and the lack of 
appropriate respiratory protection gear in-service.

The Veteran underwent a VA pulmonary examination in June 
2007.  The examiner noted that the claims folder had been 
reviewed which included the Veteran's service medical 
records, private medical reports, spirograms, x-rays reports 
and the clinical notes.  The Veteran reported his work as a 
firefighter during service and the spraying of 
chlorobromomethane to help contain the fires.  The Veteran 
also reported a history of cigarette smoking from 1960 to 
1971 with approximately four years of abstinence during that 
period. The examiner noted that chest x-ray reports in the 
record were normal.  Pulmonary function tests conducted in 
2007 were also reported as normal.  It was noted that the 
diffusion capacity was within the normal range.  With regard 
to a diagnosis, the examiner felt that there was no evidence 
for a diagnosis of chronic obstructive pulmonary disease.  
Rather, the examiner determined that the Veteran likely has 
intermittent bronchial asthma.  The examiner concluded that 
it was unlikely that exposure to gases from burning fuels and 
chlorobromomethane caused the asthma.  The examiner noted 
that according to medical literature (Baums Textbook of 
Pulmonary Medicine, 7th edition),  chlorobromomethane and 
products of petroleum combustion are irritating and can cause 
a worsening of symptoms from chronic obstructive pulmonary 
disease, but have not been found to cause either chronic 
obstructive pulmonary disease or asthma.

The most probative medical evidence in this case 
preponderates against the Veteran's claim.  The service 
treatment records do not show any evidence of a respiratory 
disorder.  While the Veteran's testimony regarding his 
exposure to chemicals and irritants as a firefighter during 
service is accepted as true, the first diagnosis of a 
respiratory disorder was not until 2000, which is 17 years 
after service.  There is no evidence of continuity of 
symptomatology of a respiratory disability between 1983 and 
2000.  See Savage v. Gober, 10 Vet. App. 488 (1997). 

Dr. Al-Farra wrote in April 2006 that the Veteran's chemical 
exposure during service may be a contributing factor to his 
underlying disease (diagnosed as chronic obstructive 
pulmonary disease).  However, that opinion is both equivocal 
and speculative and, at most, does little more than indicate 
the possibility that the Veteran's claimed disability is 
related to service.  Medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Indeed, the 
Court has held that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence.'"  
See Perman v. Brown, 5 Vet.App. 237, 241 (1993);  (citing 
Sklar v. Brown, 5 Vet.App. 140, 145-46 (1993); Kates v. 
Brown, 5 Vet.App. 93, 95 (1993); Tirpak v. Derwinski, 
2 Vet.App. 609, 610-11 (1992)); see also Dyess v. Derwinski, 
1 Vet.App. 448, 453-54 (1991).   Consequently, the opinion of 
Dr. Al-Farra is insufficient to show that a respiratory 
disorder is related to events incurred during active service.

The June 2007 VA examiner, on the other hand, questioned the 
validity of a diagnosis of chronic obstructive pulmonary 
disease, and found that the Veteran suffered from 
intermittent bronchial asthma.  More significantly, the 
examiner found no link between the Veteran's asthma and his 
exposure to gases from burning fuels and chlorobromomethane.  
The opinion was based upon a comprehensive review of the 
claims folder, it was supported with clinical data, it was 
based on references to clinical literature, and a rationale 
was provided.  

The Veteran genuinely believes that his respiratory disorder 
was incurred in service.  His factual recitation as to 
exposure to chemical irritants and gases during service is 
accepted as true.  As a layperson, however, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his current respiratory disorder, and his views are of no 
probative value.  Moreover, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by 
the more persuasive medical opinion of record.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The Veteran has submitted internet articles and general 
medical literature in support of his assertion that his 
respiratory disorder is attributable to exposure from 
chemical irritants as firefighter.  The Board notes, however, 
that these documents contain no specific findings pertaining 
to this Veteran's manifestation of a respiratory disorder.  
As a lay person, relying on a generic medical treatise, the 
appellant is not qualified to render a medical opinion as to 
the etiology of the cause of his respiratory disorder.  
Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise 
evidence cannot provide speculative generic statements not 
relevant to the Veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion)."  

The preponderance of the competent medical evidence is 
against finding that the Veteran's respiratory disorder was 
caused or aggravated by active military service. Service 
connection is therefore denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory disorder 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


